Title: From Thomas Jefferson to Uriah Forrest, 14 August 1791
From: Jefferson, Thomas
To: Forrest, Uriah



Dear Sir
Philadelphia Aug. 14. 1791.

Mr. Coxe, the Assistant to the Secretary of the treasury purposing to take a tour of relaxation, and to visit George-town in the course of it, I take the liberty of introducing him to your acquaintance and good offices. His character and merit are too well known to need any commendations. Any services you can render him will be considered as conferring an obligation on Dear Sir Your most obedient & most humble servt,

Th: Jefferson

